          Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                                                     Criminal No.   J..A -/t/,6
                        V.                           (18 U.S.C. §§ 875(d), 2251(a) and (e),
                                                     2252(a)(2) and (b)O) and 1470)

 JACOB KOLONIS                                       [UNDER SEAL]

                                        INDICTMENT

                                         COUNT ONE

              The grand jury charges:

              In and around August of 2019, in the Western District of Pennsylvania and

elsewhere, the defendant, JACOB KOLONIS, knowingly transmitted in interstate and foreign

commerce, a communication containing a threat to injure the reputation of K.W., a minor female

known to the grand jury, with intent to extort from K.W. any thing of value.

              In violation of Title 18, United States Code, Section 875(d).


                                                                           FILE'D
                                                                               JUL - 8 2020
                                                                                       T COURT
                                                                     CLERK U.S. DISTRIC
                                                                                      NSYLVANIA
                                                                    WEST. DIST. OF PEN
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 2 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 3 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 4 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 5 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 6 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 7 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 8 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 9 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 10 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 11 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 12 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 13 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 14 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 15 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 16 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 17 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 18 of 19
Case 2:20-cr-00146-RJC Document 3 Filed 07/08/20 Page 19 of 19
